ADVISORY ACTION
	Applicant, on page 7of the remark, argues that Lee, however, does not disclose, suggest, or otherwise render obvious at least the features described above. Lee is not concerned with activating a radio access transceiver associated with a wireless spectrum segment that is first determined as being available. Rather, Lee selects a channel an as operating channel for a radio access technology based on a specific triggering condition being met.  However, the Examiner respectfully disagrees.
	Lee discloses at least in Figures. 4 and paragraphs 37-40 that the access point 110 monitors signaling on a plurality of available channels associated with communication medium.  Then, the access point 110 determines whether the interference levels for each of the plurality of available channels are each greater than a first threshold.  If the interference of at least one channel of the plurality of available channels is less than the threshold, the access point 110 determines that the at least one of the channels is a clean channel or available for communication.  Thereafter, the access point 110 will select the clean channel for primary-RAT operations or the access point 110 operates on the selected channel using the primary RAT.   In other words, the access point determines that there is at least one channel of the plurality of available channels is a clean channel or available for communication based on monitoring the energy of signal, and then access point selects the clean channel for the primary RAT (transceiver).  For that reason, the Examiner contends that the combination of the references shows all the limitations in the claim.
Applicant, on page 7of the remark, argues that the selection of the "first channel" in Lee is not based upon the channel being the first channel that is determined to be available. The adjective "first" used to describe the "first channel 130A" of Lee is merely used to differentiate a plurality of channels from one another. In other words, the first channel 130A of Lee may or may not be 
	As mentioned above, Lee discloses that the access point determines that there is at least one channel of the plurality of available channels is a clean channel or available for communication based on monitoring the energy of signal/channel, and then access point selects the clean channel for the primary RAT (transceiver).   Therefore, the access point selects the clean channel or available for communication based on the energy of signal.   It should be understood that a method of determining channels that are available through the listen before talk is also based on sensing energy of the channel in a communication medium.  For that reason, the Examiner contends that the combination of the references shows all the limitations in the claim.


For that reason, the Examiner contends that the combination of the references shows all the limitations in the claim.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                            Date: 01/24/2022